Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010. OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Commission File Number: 333-31929 DISH DBS Corporation (Exact name of registrant as specified in its charter) Colorado84-1328967 (State or other jurisdiction of incorporation or organization)(I.R.S.Employer Identification No.) 9601 South Meridian Boulevard Englewood, Colorado80112 (Address of principal executive offices)(Zip code) (303) 723-1000 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesT No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer £ Accelerated Filer £ Non-Accelerated Filer T (Do not check if a smaller reporting company) Smaller Reporting Company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £ No T As of August 1, 2010, the registrant’s outstanding common stock consisted of 1,015 shares of common stock, $0.01 par value. The registrant meets the conditions set forth in General Instruction (H)(1)(a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with the reduced disclosure format. Table of Contents TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Disclosure Regarding Forward-Looking Statements i Item 1. Financial Statements Condensed Consolidated Balance Sheets – June 30, 2010 and December 31, 2009 (Unaudited) 1 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) For the Three and Six Months Ended June 30, 2010 and 2009 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2010 and 2009 (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 Item 2. Management’s Narrative Analysis of Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk * Item 4. Controls and Procedures 43 PART II – OTHER INFORMATION Item 1. Legal Proceedings 44 Item 1A. Risk Factors 49 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds * Item 3. Defaults Upon Senior Securities * Item 4. Removed and Reserved None Item 5. Other Information None Item 6. Exhibits 50 Signatures 51 * This item has been omitted pursuant to the reduced disclosure format as set forth in General Instruction (H)(2) of Form 10-Q. Table of Contents PART I – FINANCIAL INFORMATION DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS We make “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 throughout this report.Whenever you read a statement that is not simply a statement of historical fact (such as when we describe what we “believe,” “intend,” “plan,” “estimate,” “expect” or “anticipate” will occur, and other similar statements), you must remember that our expectations may not be achieved, even though we believe they are reasonable.We do not guarantee that any future transactions or events described herein will happen as described or that they will happen at all.You should read this report completely and with the understanding that actual future results may be materially different from what we expect.Whether actual events or results will conform with our expectations and predictions is subject to a number of risks and uncertainties.The risks and uncertainties include, but are not limited to, the following: · Weak economic conditions, including higher unemployment and reduced consumer spending, may adversely affect our ability to grow or maintain our business. · We face intense and increasing competition from satellite television providers, cable television providers and telecommunications companies which may require us to increase subscriber acquisition and retention spending or accept lower subscriber acquisitions and higher subscriber churn. · If we do not maintain our operational performance and customer satisfaction, our gross new subscriber additions may decrease and our subscriber churn may increase. · If DISH Network gross new subscriber additions decrease, or if subscriber churn, subscriber acquisition costs or retention costs increase, our financial performance will be adversely affected. · If we are unsuccessful in overturning the District Court’s ruling on Tivo’s motion for contempt, we are not successful in developing and deploying potential new alternative technology and we are unable to reach a license agreement with Tivo on reasonable terms, we would be subject to substantial liability and would be prohibited from offering DVR functionality that would result in a significant loss of subscribers and place us at a significant disadvantage to our competitors. · Emerging digital media competition including companies that provide/facilitate the delivery of video content via the Internet could materially adversely affect us. · We depend on others to provide the programming that we offer to our subscribers and, if we lose access to this programming, our gross new subscriber additions may decline and subscriber churn may increase. · We may be required to make substantial additional investments to maintain competitive high definition, or HD, programming offerings. · Technology in our industry changes rapidly and could cause our services and products to become obsolete. · We may need additional capital, which may not be available on acceptable terms or at all, to continue investing in our business and to finance acquisitions and other strategic transactions. · AT&T’s termination of its distribution agreement with us may increase churn. · As technology changes, and to remain competitive, we may have to upgrade or replace subscriber equipment and make substantial investments in our infrastructure. · We rely on EchoStar Corporation, or EchoStar, to design and develop all of our new set-top boxes and certain related components, and to provide transponder capacity, digital broadcast operations and other services for us.Our business would be adversely affected if EchoStar ceases to provide these services to us and we are unable to obtain suitable replacement services from third parties. · We rely on one or a limited number of vendors, and the inability of these key vendors to meet our needs could have a material adverse effect on our business. · Our programming signals are subject to theft, and we are vulnerable to other forms of fraud that could require us to make significant expenditures to remedy. i Table of Contents · We depend on third parties to solicit orders for DISH Network services that represent a significant percentage of our total gross subscriber acquisitions. · Our competitors may be able to leverage their relationships with programmers so that they are able to reduce their programming costs and offer exclusive content that will place them at a competitive advantage to us. · We depend on the Cable Act for access to programming from cable-affiliate programmers at cost-effective rates. · We face increasing competition from other distributors of foreign language programming that may limit our ability to maintain our foreign language programming subscriber base. · Our local programming strategy faces uncertainty because we may not be able to obtain necessary retransmission consents from local network stations. · We are subject to significant regulatory oversight and changes in applicable regulatory requirements, including any adoption or modification of laws or regulations relating to the Internet, could adversely affect our business. · We have substantial debt outstanding and may incur additional debt. · We have limited owned and leased satellite capacity and satellite failures could adversely affect our business. · Our owned and leased satellites under construction are subject to risks related to construction and launch that could limit our ability to utilize these satellites. · Our owned and leased satellites in orbit are subject to significant operational and environmental risks that could limit our ability to utilize these satellites. · Our owned and leased satellites have minimum design lives ranging from 12 to 15 years, but could fail or suffer reduced capacity before then. · We generally do not have commercial insurance coverage on the satellites we own and could face significant impairment charges if one of our satellites fails. · We may have potential conflicts of interest with EchoStar due to DISH Network Corporation’s (“DISH”) common ownership and management. · We rely on key personnel and the loss of their services may negatively affect our businesses. · We are party to various lawsuits which, if adversely decided, could have a significant adverse impact on our business, particularly lawsuits regarding intellectual property. · We may pursue acquisitions and other strategic transactions to complement or expand our business that may not be successful and we may lose up to the entire value of our investment in these acquisitions and transactions. · Our business depends on Federal Communications Commission, or FCC, licenses that can expire or be revoked or modified and applications for FCC licenses that may not be granted. · We are subject to digital HD “carry-one-carry-all” requirements that cause capacity constraints. · Our ultimate parent, DISH, is controlled by one principal stockholder who is also our Chairman, President and Chief Executive Officer. · There can be no assurance that there will not be deficiencies leading to material weaknesses in our internal control over financial reporting. · We may face other risks described from time to time in periodic and current reports we file with the Securities and Exchange Commission, or SEC. ii Table of Contents All cautionary statements made herein should be read as being applicable to all forward-looking statements wherever they appear.Investors should consider the risks described herein and should not place undue reliance on any forward-looking statements.We assume no responsibility for updating forward-looking information contained or incorporated by reference herein or in other reports we file with the SEC. In this report, the words “DDBS,” the “Company,” “we,” “our” and “us” refer to DISH DBS Corporation and its subsidiaries, unless the context otherwise requires.“DISH” refers to DISH Network Corporation, our ultimate parent company, and its subsidiaries including us.“EchoStar” refers to EchoStar Corporation and its subsidiaries. iii Table of Contents Item 1.FINANCIAL STATEMENTS DISH DBS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except share amounts) (Unaudited) As of June 30, December 31, Assets Current Assets: Cash and cash equivalents $ $ Marketable investment securities Trade accounts receivable - other, net of allowance for doubtful accounts of $19,247 and $16,372, respectively Trade accounts receivable - EchoStar, net of allowance for doubtful accounts of zero Inventory Deferred tax assets Other current assets Total current assets Noncurrent Assets: Restricted cash and marketable investment securities Property and equipment, net of accumulated depreciation of $2,626,343 and $2,486,734, respectively FCC authorizations Other investment securities Other noncurrent assets, net Total noncurrent assets Total assets $ $ Liabilities and Stockholder’s Equity (Deficit) Current Liabilities: Trade accounts payable - other $ $ Trade accounts payable - EchoStar Deferred revenue and other Accrued programming Tivo litigation accrual Other accrued expenses Current portion of long-term debt and capital lease obligations Total current liabilities Long-Term Obligations, Net of Current Portion: Long-term debt and capital lease obligations, net of current portion Deferred tax liabilities Long-term deferred revenue, distribution and carriage payments and other long-term liabilities Total long-term obligations, net of current portion Total liabilities Commitments and Contingencies (Note 8) Stockholder’s Equity (Deficit): Common stock, $.01 par value, 1,000,000 shares authorized, 1,015 shares issued and outstanding - - Additional paid-in capital Accumulated other comprehensive income (loss) Accumulated earnings (deficit) ) ) Total stockholder’s equity (deficit) ) ) Total liabilities and stockholder’s equity (deficit) $ $ The accompanying notes are an integral part of the Condensed Consolidated Financial Statements. 1 Table of Contents DISH DBS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (In thousands) (Unaudited) For the Three Months For the Three Months Ended June 30, Ended June 30, Revenue: Subscriber-related revenue $ Equipment sales and other revenue Equipment sales - EchoStar Services and other revenue - EchoStar Total revenue Costs and Expenses: Subscriber-related expenses (exclusive of depreciation shown below - Note 5) Satellite and transmission expenses (exclusive of depreciation shown below - Note 5): EchoStar Other Equipment, services and other cost of sales Subscriber acquisition costs: Cost of sales - subscriber promotion subsidies - EchoStar (exclusive of depreciation shown below - Note 5) Other subscriber promotion subsidies Subscriber acquisition advertising Total subscriber acquisition costs General and administrative expenses - EchoStar General and administrative expenses Tivo litigation expense Depreciation and amortization (Note 5) Total costs and expenses Operating income (loss) Other Income (Expense): Interest income Interest expense, net of amounts capitalized ) Other, net ) ) Total other income (expense) Income (loss) before income taxes Income tax (provision) benefit, net ) Net income (loss) $ Comprehensive Income (Loss): Unrealized holding gains (losses) on available-for-sale securities ) ) Comprehensive income (loss) $ The accompanying notes are an integral part of the Condensed Consolidated Financial Statements. 2 Table of Contents DISH DBS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) For the Six Months Ended June 30, Cash Flows From Operating Activities: Net income (loss) $ $ Adjustments to reconcile net income (loss) to net cash flows from operating activities: Depreciation and amortization Equity in losses (earnings) of affiliates - Realized and unrealized losses (gains) on investments - Non-cash, stock-based compensation Deferred tax expense (benefit) Other, net Change in noncurrent assets ) Change in long-term deferred revenue, distribution and carriage payments and other long-term liabilities ) Changes in current assets and current liabilities, net Net cash flows from operating activities Cash Flows From Investing Activities: Purchases of marketable investment securities ) ) Sales and maturities of marketable investment securities Purchases of property and equipment ) ) Change in restricted cash and marketable investment securities ) ) Other ) Net cash flows from investing activities ) ) Cash Flows From Financing Activities: Repayment of long-term debt and capital lease obligations ) ) Capital distribution to affiliate ) - Net cash flows from financing activities ) ) Net increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental Disclosure of Cash Flow Information: Cash paid for interest $ $ Cash received for interest $ $ Cash paid for income taxes $ $ Cash paid for income taxes to DISH $ $ Vendor financing $ $ - Satellites and other assets financed under capital lease obligations $ $ The accompanying notes are an integral part of the Condensed Consolidated Financial Statements. 3 Table of Contents DISH DBS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Organization and Business Activities Principal Business DISH DBS Corporation (which together with its subsidiaries is referred to as “DDBS,” the “Company,” “we,” “us” and/or “our”) is a holding company and an indirect, wholly-owned subsidiary of DISH Network Corporation (“DISH”).DDBS was formed under Colorado law in January 1996 and its common stock is held by DISH Orbital Corporation, a direct subsidiary of DISH.We operate the DISH Network® direct broadcast satellite (“DBS”) subscription television service (“DISH Network”) in the United States which had 14.318 million subscribers as of June 30, 2010.We have deployed substantial resources to develop the “DISH Network DBS System.”The DISH Network DBS System consists of our licensed Federal Communications Commission (“FCC”) authorized DBS and Fixed Satellite Service (“FSS”) spectrum, our owned and leased satellites, receiver systems, third-party broadcast operations, customer service facilities, in-home service and call center operations and certain other assets utilized in our operations. On January 1, 2008, DISH completed a distribution of its technology and set-top box business and certain infrastructure assets (the “Spin-off”) into a separate publicly-traded company, EchoStar Corporation (“EchoStar”).DISH including us, and EchoStar operate as separate publicly-traded companies, and neither entity has any ownership interest in the other.However, a substantial majority of the voting power of the shares of both companies is owned beneficially by Charles W. Ergen, our Chairman, President and Chief Executive Officer or by certain trusts established by Mr. Ergen for the benefit of his family. 2. Summary of Significant Accounting Policies Basis of Presentation The accompanying unaudited Condensed Consolidated Financial Statements have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) and with the instructions to Form 10-Q and Article 10 of Regulation S-X for interim financial information.Accordingly, these statements do not include all of the information and notes required for complete financial statements prepared under GAAP.In our opinion, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included.Our results of operations for the interim periods presented are not necessarily indicative of the results that may be expected for the full year.For further information, refer to the Consolidated Financial Statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2009 (“2009 10-K”).Certain prior period amounts have been reclassified to conform to the current period presentation. Principles of Consolidation We consolidate all majority owned subsidiaries, investments in entities in which we have controlling influence and variable interest entities where we have been determined to be the primary beneficiary.Non-majority owned investments are accounted for using the equity method when we have the ability to significantly influence the operating decisions of the investee.When we do not have the ability to significantly influence the operating decisions of an investee, the cost method is used.All significant intercompany accounts and transactions have been eliminated in consolidation. 4 Table of Contents DISH DBS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - Continued (Unaudited) Use of Estimates The preparation of financial statements in conformity with GAAP requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expense for each reporting period.Estimates are used in accounting for, among other things, allowances for doubtful accounts, self-insurance obligations, deferred taxes and related valuation allowances, uncertain tax positions, loss contingencies, fair value of financial instruments, fair value of options granted under our stock-based compensation plans, fair value of assets and liabilities acquired in business combinations, capital leases, asset impairments, useful lives of property, equipment and intangible assets, retailer incentives, programming expenses, subscriber lives and royalty obligations.Weakened economic conditions have increased the inherent uncertainty in the estimates and assumptions indicated above.Actual results may differ from previously estimated amounts, and such differences may be material to the Condensed Consolidated Financial Statements.Estimates and assumptions are reviewed periodically, and the effects of revisions are reflected prospectively in the period they occur. Fair Value of Financial Instruments The carrying value for cash and cash equivalents, marketable investment securities, trade accounts receivable, net of allowance for doubtful accounts, and current liabilities is equal to or approximates fair value due to their short-term nature.See Note 6 for the fair value of our long-term debt. New Accounting Pronouncements Revenue Recognition – Multiple-Deliverable Arrangements In October 2009, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update 2009-13 (“ASU 2009-13”), Revenue Recognition - Multiple-Deliverable Revenue Arrangements.ASU 2009-13 changes the requirements for establishing separate units of accounting in a multiple deliverable arrangement and requires the allocation of arrangement consideration to each deliverable to be based on the relative selling price.We are currently evaluating the impact, if any, ASU 2009-13 will have on our consolidated financial statements, when adopted, as required, on January 1, 2011. 5 Table of Contents DISH DBS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - Continued (Unaudited) 3. Marketable Investment Securities, Restricted Cash and Other Investment Securities Our marketable investment securities, restricted cash and other investment securities consist of the following: As of June 30, December 31, (In thousands) Marketable investment securities: Current marketable investment securities - VRDNs $ $ Current marketable investment securities - other Total current marketable investment securities Restricted marketable investment securities (1) Total marketable investment securities Restricted cash and cash equivalents (1) Other investment securities: Other investment securities - cost method Total other investment securities Total marketable investment securities, restricted cash and other investment securities $ $ Restricted marketable investment securities and restricted cash and cash equivalents are included in “Restricted cash and marketable investment securities” on our Condensed Consolidated Balance Sheets. Marketable Investment Securities Our marketable investment securities portfolio consists of various debt instruments, all of which are classified as available-for-sale. Current Marketable Investment Securities - VRDNs Variable rate demand notes (“VRDNs”) are long-term floating rate municipal bonds with embedded put options that allow the bondholder to sell the security at par plus accrued interest.All of the put options are secured by a pledged liquidity source.Our VRDN portfolio is comprised of investments in many municipalities, which are backed by financial institutions or other highly rated companies that serve as the pledged liquidity source.While they are classified as marketable investment securities, the put option allows VRDNs to be liquidated generally on a same day or on a five business day settlement basis. Current Marketable Investment Securities - Other Our current marketable investment securities portfolio includes investments in various debt instruments including corporate and government bonds. Restricted Cash and Marketable Investment Securities As of June 30, 2010 and December 31, 2009, our restricted marketable investment securities, together with our restricted cash, included amounts required as collateral for our letters of credit or surety bonds.Restricted cash and marketable investment securities as of June 30, 2010 included $62 million related to our litigation with Tivo. 6 Table of Contents DISH DBS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - Continued (Unaudited) Other Investment Securities We have a few strategic investments in certain debt and equity securities that are included in noncurrent “Other investment securities” on our Condensed Consolidated Balance Sheets accounted for using the cost, equity and/or fair value methods of accounting. Our ability to realize value from our strategic investments in companies that are not publicly-traded depends on the success of those companies’ businesses and their ability to obtain sufficient capital to execute their business plans.Because private markets are not as liquid as public markets, there is also increased risk that we will not be able to sell these investments, or that when we desire to sell them we will not be able to obtain fair value for them. Unrealized Gains (Losses) on Marketable Investment Securities As of June 30, 2010 and December 31, 2009, we had accumulated net unrealized gains of $3 million and $4 million, both net of related tax effect, respectively,as a part of “Accumulated other comprehensive income (loss)” within “Total stockholder’s equity (deficit).”A full valuation allowance has been established against any deferred taxes related to assets that are capital in nature.The components of our available-for-sale investments are detailed in the table below. As of June 30, 2010 As of December 31, 2009 Marketable Marketable Investment Unrealized Investment Unrealized Securities Gains Losses Net Securities Gains Losses Net (In thousands) Debt securities: VRDNs $ $
